K.K. HALL, Circuit Judge,
dissenting:
Because I believe that the reasoning in White v. Johns-Manville Corporation, 662 F.2d 234 (4th Cir.1981) (White II) continues to be sound, I dissent from the majority’s jurisdictional analysis in this case and adhere to my conclusion in White II which found the exercise of admiralty jurisdiction proper. I am also of the view that the majority’s opinion overruling White II should be applied prospectively only.
I am authorized to state that Judge PHILLIPS joins in this opinion.
WIDENER, Circuit Judge, dissenting:
I respectfully dissent and adhere to the view I expressed in White II, 662 F.2d 234 at p. 241.